DAWKINS, District Judge.
This is a suit for a refund of money paid under protest as income taxes. The question of whether or not it was due arises from the basis adopted for depreciation by plaintiff on its compress property. It sought to take advantage of appraisements made at the time it purchased the property from two other companies, to wit, the Shreveport Compress Company and the Louisiana Compress Company. The plaintiff was organized as a new corporation, and the two companies sold their compress properties to it for stock in the new concern, which included all of the capital stock so issued. I do not think it necessary to go into the question of what happened thereafter with this stock. It appears to me to be sufficient to say that, in my opinion, this resulted in a reorganization under the law, which required the new company to use, as a basis for depreciation, the same values as had previously been allowed to the old companies. It is conceded that, if what was done amounted in law under the applicable revenue statutes to a reorganization, then the plaintiff is not entitled to recover. Having reached the conclusion that it did, it follows that the demaud should be rejected.
The motion for new trial will, therefore, be overruled. Proper decree should be presented.